DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 5-12, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Pub. No.: US 20180310202 A1), hereinafter Lohr, in view of Park et al. (Patent No.: US 9055532 B2), hereinafter Park.

With respect to claim 1, Lohr teaches A method, comprising: 
receiving, by a terminal device, a first indication message from a radio access network, wherein the first indication message indicates whether to activate a duplication mode of a radio bearer (see provisional application US 62489332, figure 1, page 3,   The NE, e.g. MN or SN, signals to the UE the PDCP duplication configuration, i.e. activation/deactivation of duplication…This configuration may be done by RRC signaling, e.g., ul-DataSplitDRB-ViaSCG Information Element (IE) may be used to define whether UE sends UL data via SCG or MCG of a configured split bearer), 
wherein when the duplication mode is activated, data from a packet data convergence protocol (PDCP) entity in the radio bearer is transmitted on a corresponding first radio link control (RLC) entity on a first path (see provisional application US 62489332, figure 1, page 3,   For the case that duplication is activated the UE reports the same PDCP buffer occupancy within the buffer status report (BSR) to both MAC entities respectively to both MN and SN. Routing of PDCP PDUs to both RLC entities is based on received UL grants, i.e. when UL grant is received for one CG, the corresponding PDCP PDUs are generated, duplicated and may be forwarded to both RLC entities), and is duplicately transmitted on a corresponding second RLC entity on a second path(see provisional application US 62489332, figure 1, page 3,   For the case that duplication is activated the UE reports the same PDCP buffer occupancy within the buffer status report (BSR) to both MAC entities respectively to both MN and SN. Routing of PDCP PDUs to both RLC entities is based on received UL grants, i.e. when UL grant is received for one CG, the corresponding PDCP PDUs are generated, duplicated and may be forwarded to both RLC entities); and 
deactivating, by the terminal device, the duplication mode of the radio bearer based on the first indication message (see provisional application US 62489332, page 5,   In one embodiment in response to receiving an indication from NE directing the UE to deactivate duplication, the UE flushes the RLC transmission buffer of the deactivated RLC entity, i.e. RLC entity/logical channel which is not used for data transmission as indicated by configuration…the UE suspends the logical channel/RLC entity which is not used for data transmission when NE directs the UE to deactivate duplication), 
wherein the first indication message (see provisional application US 62489332, figure 1, page 3, The NE, e.g. MN or SN, signals to the UE the PDCP duplication configuration, i.e. activation/deactivation of duplication) that the first indication message is a control message for the duplication mode (see provisional application US 62489332, figure 1, page 3, This signaling may be either PDCP control signaling or MAC control signaling or alternatively RRC signaling …For the case that duplication is activated the UE reports the same PDCP buffer occupancy within the buffer status report (BSR) to both MAC entities respectively to both MN and SN), and whether to activate the duplication mode (see provisional application US 62489332, figure 1, page 3, indicates whether to activate the duplication mode).

Although Lohr teaches the first indication message as set forth above.  Lohr does not explicitly teach a first field and a second field, wherein the first field indicates, and the second field indicates.  

However, Park teaches a first field and a second field, wherein the first field indicates, and the second field indicates (see claim 1, the traffic indication response message comprises: a first field indicating … and a second field indicating …).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Park, a first field and a second field, wherein the first field indicates, and the second field indicates, into the teachings of Lohr, in order to improve the issue of power consumption in a terminal (Park, column 1, line 27).

With respect to claim 5, Lohr teaches wherein in a case that the first path is activated (see provisional application US 62489332, figure 1, page 3), whether to activate the second path (see provisional application US 62489332, figure 1, page 3, indicates whether to activate the duplication mode), wherein the duplication mode is activated when the second path is activated (see provisional application US 62489332, figure 1, page 3).  

Lohr does not explicitly teach the second field indicates.  

However, Park teaches second field indicates (see claim 1, the traffic indication response message comprises: a first field indicating … and a second field indicating …).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Park, the second field indicates, into the teachings of Lohr, in order to improve the issue of power consumption in a terminal (Park, column 1, line 27).

With respect to claim 6, Lohr teaches receiving, by the terminal device, a notification of the radio access network, wherein the notification indicates a primary RLC entity from among the first RLC entity and the second RLC entity, wherein the other RLC entity except the primary RLC entity from among the first RLC entity and the second RLC entity is a secondary RLC entity (see provisional application US 62489332, figure 1, page 3); and when the duplication mode is deactivated, transmitting, by the terminal device, the data from the PDCP entity on the primary RLC entity without transmitting the data from the PDCP entity on the secondary RLC entity, or transmitting non-duplicated data from the PDCP entity on the secondary RLC entity (see provisional application US 62489332, pages 3-4).  

With respect to claim 7, Lohr teaches wherein in a dual connectivity scenario and when a data volume is less than a threshold, transmitting, by the terminal device, the data from the PDCP entity on the first RLC entity without transmitting the data from the PDCP entity on the second RLC entity (see provisional application US 62489332, pages 3-4).  

With respect to claim 8, Lohr teaches wherein in a dual connectivity scenario and when a data volume is greater than or equal to a threshold, transmitting, by the terminal device, the data from the PDCP entity on the first RLC entity, and transmitting non-duplicated data from the PDCP entity on the second RLC entity (see provisional application US 62489332, pages 3-4).  

With respect to claim 9, Lohr teaches when a quantity of retransmission times of duplicated data on the second RLC entity reaches a maximum quantity of RLC retransmission times, triggering, by the terminal device, a radio link failure without reestablishing the radio link (see provisional application US 62489332, pages 3-4, In one embodiment the MAC/HARQ entity discards packets which are received for a RLC entity of a inactive leg of a split bearer when duplication is deactivated. RLC PDUs of an "inactive" RLC entity/logical channel might be still subject to HARQ retransmission and therefore arrive after having disabled duplication).  

With respect to claim 10, Lohr teaches wherein the first indication message indicates that the duplication mode is deactivated, and the method further comprises: discarding, by the terminal device, duplicated data on the second RLC entity (see provisional application US 62489332, pages 3-4, In one embodiment the MAC/HARQ entity discards packets which are received for a RLC entity of a inactive leg of a split bearer when duplication is deactivated. RLC PDUs of an "inactive" RLC entity/logical channel might be still subject to HARQ retransmission and therefore arrive after having disabled duplication).  

With respect to claim 11, Lohr teaches wherein the first indication message indicates that the duplication mode is deactivated, and the method further comprises: determining, by the terminal device, duplicated data on the second RLC entity that does not need to be transmitted through an air interface; and continuing to transmit, by the transmit device, the determined duplicated data on the second RLC entity when the determined duplicated data on the second RLC entity has started to be transmitted through the air interface (see provisional application US 62489332, pages 3-4).

With respect to claim 12, Lohr teaches An apparatus, comprising: 
receive a first indication message from a radio access network, wherein the first indication message indicates whether to activate a duplication mode of a radio bearer (see provisional application US 62489332, figure 1, page 3,   The NE, e.g. MN or SN, signals to the UE the PDCP duplication configuration, i.e. activation/deactivation of duplication…This configuration may be done by RRC signaling, e.g., ul-DataSplitDRB-ViaSCG Information Element (IE) may be used to define whether UE sends UL data via SCG or MCG of a configured split bearer), 
wherein when the duplication mode is activated, data from a packet data convergence protocol (PDCP) entity in the radio bearer is transmitted on a corresponding first a radio link control (RLC) entity on a first path (see provisional application US 62489332, figure 1, page 3,   For the case that duplication is activated the UE reports the same PDCP buffer occupancy within the buffer status report (BSR) to both MAC entities respectively to both MN and SN. Routing of PDCP PDUs to both RLC entities is based on received UL grants, i.e. when UL grant is received for one CG, the corresponding PDCP PDUs are generated, duplicated and may be forwarded to both RLC entities), and is duplicately transmitted on a corresponding second RLC entity on a second path (see provisional application US 62489332, figure 1, page 3,   For the case that duplication is activated the UE reports the same PDCP buffer occupancy within the buffer status report (BSR) to both MAC entities respectively to both MN and SN. Routing of PDCP PDUs to both RLC entities is based on received UL grants, i.e. when UL grant is received for one CG, the corresponding PDCP PDUs are generated, duplicated and may be forwarded to both RLC entities); and 
deactivating, by the terminal device, the duplication mode of the radio bearer based on the first indication message (see provisional application US 62489332, page 5,   In one embodiment in response to receiving an indication from NE directing the UE to deactivate duplication, the UE flushes the RLC transmission buffer of the deactivated RLC entity, i.e. RLC entity/logical channel which is not used for data transmission as indicated by configuration…the UE suspends the logical channel/RLC entity which is not used for data transmission when NE directs the UE to deactivate duplication), 
wherein the first indication message (see provisional application US 62489332, figure 1, page 3, The NE, e.g. MN or SN, signals to the UE the PDCP duplication configuration, i.e. activation/deactivation of duplication) that the first indication message is a control message for the duplication mode (see provisional application US 62489332, figure 1, page 3, This signaling may be either PDCP control signaling or MAC control signaling or alternatively RRC signaling…For the case that duplication is activated the UE reports the same PDCP buffer occupancy within the buffer status report (BSR) to both MAC entities respectively to both MN and SN), and whether to activate the duplication mode (see provisional application US 62489332, figure 1, page 3, indicates whether to activate the duplication mode).

Although Lohr teaches the first indication message as set forth above.  Lohr does not explicitly teach a memory storing instructions, and at least one processor, wherein the instructions are executed by the at least one processor to cause the apparatus to:
and a first field and a second field, wherein the first field indicates, and the second field indicates.  

However, Park teaches a memory storing instructions, and at least one processor, wherein the instructions are executed by the at least one processor to cause the apparatus to (column 14, lines 34-48, A terminal 400 may include a central processing unit 420, a memory unit 430, and a radio frequency (RF) unit 410… The memory unit 430 may store a program for the operation of the controller):
and a first field and a second field, wherein the first field indicates, and the second field indicates (see claim 1, the traffic indication response message comprises: a first field indicating … and a second field indicating …).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Park, a first field and a second field, wherein the first field indicates, and the second field indicates, into the teachings of Lohr, in order to improve the issue of power consumption in a terminal (Park, column 1, line 27).

With respect to claim 16, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 21, this claim recites the method of claim 10, and it is rejected for at least the same reasons.

With respect to claim 22, this claim recites the method of claim 11, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 2-4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20180324642 A1; “Yu” 
(See [0156])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469